Exhibit 10.2

EXECUTION COPY

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT by and among AFFINION GROUP HOLDINGS, INC., a Delaware
corporation (the “Company”), AFFINION GROUP, INC., a Delaware corporation and
wholly-owned subsidiary of the Company (“Affinion”) and THOMAS A. WILLIAMS
(“Executive”) (collectively the “Parties”) is made as of November 9, 2007 (the
“Effective Date”).

WHEREAS, on November 8, 2006, Executive entered into an employment agreement
with Affinion, which employment agreement was subsequently amended as of
February 21, 2007 and June 1, 2007 (the “Prior Employment Agreement”);

WHEREAS, the Parties desire to continue to employ Executive pursuant to the
terms, provisions and conditions set forth in this employment agreement (the
“Agreement”), which Agreement shall supersede the Prior Employment Agreement
effective as of the Effective Date; and

WHEREAS, Executive desires to accept and continue his employment on the terms
hereinafter set forth in this Agreement.

NOW THEREFORE, in consideration of the premises and of the mutual covenants,
understandings, representations, warranties, undertakings and promises
hereinafter set forth, intending to be legally bound thereby, the Parties agree
as follows:

Section 1. Employment Period.

Subject to earlier termination in accordance with Section 3 of this Agreement,
Executive shall be employed by the Company and Affinion (collectively, the
“Companies”) for a period commencing on the Effective Date and ending on
January 1, 2010 (the “Employment Period”); provided, however, that the
Employment Period shall automatically be renewed for successive one (1) year
periods thereafter unless either the Company or Executive gives at least ninety
(90) days’ written notice of its intention not to renew the Employment Period.
Upon Executive’s termination of employment with the Company for any reason,
Executive shall immediately resign all positions with the Companies or any of
their respective subsidiaries or affiliates, including any position as a member
of any of the Companies’ Board of Directors.

Section 2. Terms of Employment.

(a) Position. During the Employment Period, Executive shall serve as Executive
Vice President and Chief Financial Officer of the Company and shall be
responsible for the general financial matters of the Company as directed by the
Chief Executive Officer. Executive’s duties shall include formulating the
Company’s financial policy and plans, directing activities associated with the
investment of the Company’s assets and funds, and the general management of
accounting, tax, insurance, budget, credit and treasury functions. Executive
shall perform such additional duties and have the responsibilities and powers as
delegated to him from time to time by the Chief Executive Officer. Executive
shall report directly to the Chief Executive Officer of the Company. If
reasonably requested by the Board of Directors of the

 

1



--------------------------------------------------------------------------------

Company (the “Board”), Executive hereby agrees to serve (without additional
compensation) as an officer and director of any member of the “Affinion Group”
(as defined in Section 5(a) below).

(b) Duties. During the Employment Period, Executive shall have such
responsibilities, duties, and authority that are customary for his position,
subject at all times to the control of the Board, and shall perform such
services as customarily are provided by an executive of a corporation with his
position and such other services consistent with his position, as shall be
assigned to him from time to time by the Board. Executive agrees to devote all
of his business time to the business and affairs of the Company and to use
Executive’s commercially reasonable efforts to perform faithfully, effectively
and efficiently his responsibilities and obligations hereunder. Notwithstanding
the foregoing, nothing herein shall prohibit Executive from (i) serving on civic
or charitable boards or committees and (ii) managing personal investments, so
long as such activities do not materially interfere with the performance of
Executive’s responsibilities hereunder.

(c) Compensation.

(i) Base Salary. During the Employment Period, Executive shall receive an
initial annual base salary in an amount equal to Three Hundred and Fifty
Thousand Dollars ($350,000.00), less all applicable withholdings, which shall be
paid in accordance with the customary payroll practices of the Company (as in
effect from time to time, the “Annual Base Salary”). The Annual Base Salary
shall be subject to annual review and increases, and the Annual Base Salary
shall not be reduced without Executive’s consent, unless the reduction is
related to a broader compensation reduction that is not limited to Executive and
does not exceed 10% of his Annual Base Salary.

(ii) Bonuses. During the Employment Period, the Company shall establish a bonus
plan for each fiscal year of the Company (each, the “Plan”) pursuant to which
Executive will be eligible to receive an annual bonus (the “Bonus”). The
Compensation Committee of the Board will administer the Plan and at such time as
the Company becomes subject to Section 162(m) of the Internal Revenue Code of
1986, as amended (the “Code”) establish in advance performance objectives for
each year in accordance with Section 162(m) of the Code. In the event that the
Company achieves the target established in the Plan based on actual performance,
Executive shall be eligible to receive a Bonus in an amount equal to 100% of
Executive’s Annual Base Salary (“Target Bonus”). Subject to Section 4, Executive
will be entitled to receive the Bonus only upon the Company’s achievement of the
specified performance objectives and if Executive is employed on the last day of
the applicable fiscal year. The Bonus shall become payable in the following
fiscal year on or before March 15 provided that the Compensation Committee
certifies that the Company has achieved the applicable performance objectives
and determines the amount of the bonus that shall be paid to each executive
entitled to receive a bonus for the applicable fiscal year.

(iii) Benefits. During the Employment Period, Executive shall be eligible to
participate in all retirement, compensation and employee benefit plans,
practices, policies and programs provided by the Companies to the extent
applicable generally to other senior executives of the Companies (except
severance plans, policies, practices, or programs) subject to the eligibility
criteria set forth therein, as such may be amended or terminated from time to
time.

 

2



--------------------------------------------------------------------------------

(iv) Expenses. During the term of Executive’s employment, Executive shall be
entitled to receive reimbursement for all reasonable business expenses incurred
by Executive in performance of his duties hereunder provided that Executive
provides all necessary documentation in accordance with the Companies’ policies.

Section 3. Termination of Employment.

(a) Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death. If Executive becomes subject to a “Disability” (as
defined below) during the Employment Period, the Company may give Executive
written notice in accordance with Sections 3(f) and 10(h) of its intention to
terminate Executive’s employment. For purposes of this Agreement, “Disability”
means (i) Executive’s inability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) Executive is, by reason of any medically
determinable physical of mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident or health plan covering employees of the
Companies.

(b) Cause. Executive’s employment may be terminated at any time by the Company
for “Cause” (as defined below). For purposes of this Agreement, “Cause” shall
mean Executive’s (i) conviction of a felony or a crime of moral turpitude;
(ii) conduct that constitutes fraud or embezzlement; (iii) willful misconduct or
willful gross neglect; (iv) continued willful failure to substantially perform
his duties as Executive Vice President and Chief Financial Officer; or (v) a
material breach by Executive of this Agreement; provided that in the event of a
termination pursuant to clause (iv) or (v), to the extent such failure to
perform duties or material breach is subject to cure, the Company shall have
notified Executive in writing describing such failure to perform duties or
material breach and Executive shall have failed to cure such failure to perform
or breach within 30 days after his receipt of such written notice.

(c) Termination Without Cause. The Company may terminate Executive’s employment
hereunder without Cause at any time.

(d) Good Reason. Executive’s employment may be terminated at any time by
Executive for Good Reason upon 60 days’ prior written notice following the
occurrence of the event giving rise to the termination for Good Reason. For
purposes of this Agreement, “Good Reason” means voluntary resignation after any
of the following actions taken by the Companies without Executive’s consent:
(i) any material failure of the Companies to fulfill their obligations under
this Agreement, (ii) a material and adverse change to, or a material reduction
of, Executive’s duties and responsibilities to the Companies, (iii) a reduction
in Executive’s Annual Base Salary or Target Bonus (excluding any diminution
related to a broader compensation reduction that is not limited to Executive
specifically and that is not more than 10% in the aggregate or any diminution to
which Executive consented) or (iv) the relocation of Executive’s primary office
to a location more than 35 miles from the prior location; provided that any such

 

3



--------------------------------------------------------------------------------

event shall not constitute Good Reason unless and until Executive shall have
provided the Companies with notice thereof no later than 60 days following the
occurrence of such event and the Companies shall have failed to remedy such
event within 30 days of receipt of such notice.

(e) Voluntary Termination. Executive’s employment may be terminated at any time
by Executive without Good Reason upon 90 days’ prior written notice.

(f) Termination as a Result of Non-Renewal of the Employment Period by the
Company. The expiration of the Employment Period, and the termination of
Executive’s employment upon the date of such expiration, on account of the
Company giving notice to Executive of its desire not to extend the Employment
Period in accordance with Section 1, shall be treated for purposes of this
Agreement as a termination without Cause pursuant to Section 4(a).

(g) Notice of Termination. Any termination by the Company for Cause or without
Cause, or by Executive for Good Reason or without Good Reason, shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 10(h). For purposes of this Agreement, a “Notice of
Termination” means a written notice that (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so indicated
and (iii) if the “Date of Termination” (as defined below) is other than the date
of receipt of such notice, specifies the termination date. The failure by
Executive, or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of Executive, or the Company hereunder or preclude Executive, or
the Company from asserting such fact or circumstance in enforcing Executive’s,
or the Company’s rights hereunder.

(h) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, without Cause or by reason of
Disability, or by Executive for Good Reason or without Good Reason, the date of
receipt of the Notice of Termination (in the case of a termination with or
without Good Reason, provided such Date of Termination is in accordance with
Section 3(d) or Section 3(e)) or any later date specified therein pursuant to
Section 3(g), as the case may be, (ii) if Executive’s employment is terminated
by reason of death, the date of death, and (iii) the expiration of the
Employment Period, and the termination of Executive’s employment upon the date
of such expiration, on account of the Company giving notice to Executive of its
desire not to extend the Employment Period in accordance with Section 3(f).

Section 4. Obligations of the Company upon Termination.

(a) With Good Reason; Without Cause. If during the Employment Period, the
Company shall terminate Executive’s employment without Cause or Executive shall
terminate his employment for Good Reason, then the Company will provide
Executive with the following payments and/or benefits:

 

4



--------------------------------------------------------------------------------

(i) The Company shall pay to Executive as soon as reasonably practicable but no
later than the 15th day of the third month following the end of the calendar
year that contains the Date of Termination in a lump sum to the extent not
previously paid, (A) the Annual Base Salary through the Date of Termination, and
(B) the Bonus earned for any fiscal year ended prior to the year in which the
Date of Termination occurs, provided that Executive was employed on the last day
of such fiscal year (“Accrued Obligations”); and

(ii) After the Date of Termination, the Company will pay Executive, in six
quarterly installments commencing as of the Date of Termination, an amount equal
to 100% of the sum of (A) Executive’s Annual Base Salary and (B) Executive’s
Target Bonus, such installment to be paid ratably on the last day of the quarter
(the “Severance Payments”).

(b) Death or Disability. If Executive’s employment shall be terminated by reason
of the Executive’s death or Disability, then the Company will provide Executive
with the following severance payments and/or benefits: the Company shall pay
Executive or his legal representatives (i) the Accrued Obligations; (ii) a lump
sum equal to 100% of Executive’s Annual Base Salary; and (iii) the continuation
of death or Disability benefits thereafter in accordance with the terms of such
plans of the Companies then in effect.

Thereafter, the Companies shall have no further obligation to Executive or his
legal representatives.

(c) Cause; Other than for Good Reason. If Executive’s employment shall be
terminated by the Company for Cause or by Executive without Good Reason, then
the Companies shall have no further obligations to Executive other than for
payment of the Accrued Obligations and any indemnification rights he may have
pursuant to Section 9.

(d) Separation Agreement and General Release. The Company’s obligations to make
payments under Sections 4(a) and 4(b) are conditioned on Executive’s or his
legal representative’s executing a separation agreement and general release of
claims against the Companies and their respective affiliates (and their
respective officers and directors) in a form substantially similar to that
attached hereto as Exhibit A, subject to changes as maybe warranted to be made
to such release to preserve the intent thereof for changes in applicable laws;
provided, that, if Executive should fail to execute (or revokes) such release
within 60 days following the Date of Termination, the Company shall not have any
obligation to provide the payments contemplated under this Section 4.

(e) Notwithstanding the foregoing, if all or any portion of the payments and/or
benefits due under Section 4(a) or Section 4(b) are determined to be
“nonqualified deferred compensation” subject to Section 409A of the Code, and
the Company determines that Executive is a “specified employee” as defined in
Section 409A(a)(2)(B)(i) of the Code and the final regulations promulgated
thereunder (the “Treasury Regulations”) and other guidance issued thereunder,
then such payments and/or benefits (or portion thereof) shall commence no
earlier than the first day of the seventh month following Executive’s
termination of employment (with the first such payment being a lump sum equal to
the aggregate payments and/or benefits Executive would have received during such
six-month period if no such payment delay had been imposed). For purposes of
this Section 4(e), “termination of employment” shall mean Executive’s
“separation from service”, as defined in Section 1.409A-1(h) of the Treasury
Regulations, including the default presumptions thereunder.

 

5



--------------------------------------------------------------------------------

Section 5. Restrictive Covenants.

(a) Non-Solicitation. During the Employment Period and ending on the third
anniversary of the Executive’s termination of employment with the Company for
any reason, Executive shall not directly or indirectly through another person or
entity (i) induce or attempt to induce any employee of the Companies and their
respective affiliates (collectively, the “Affinion Group”) to leave the employ
of the Affinion Group, or in any way interfere with the relationship between the
Affinion Group, on the one hand, and any employee thereof, on the other hand,
(ii) hire any person who was an employee of the Affinion Group or (iii) induce
or attempt to induce any customer, supplier, licensee or other business relation
of the Affinion Group to cease doing business with the Affinion Group, or in any
way interfere with the relationship between any such customer, supplier,
licensee or business relation, on the one hand, and the Affinion Group, on the
other hand.

(b) Non-Competition. Executive acknowledges that, in the course of his
employment with the Affinion Group, Executive has become familiar, or will
become familiar, with the Affinion Group’s “Confidential Information” and that
such Executive’s services have been and will be of special, unique and
extraordinary value to the Affinion Group. Therefore, Executive agrees that,
during the Employment Period and ending on the second anniversary of Executive’s
termination of employment with the Company for any reason (the “Non-Compete
Period”), Executive shall not, directly or indirectly, engage in any business
that markets, provides, administers or makes available affinity-based membership
programs, affinity-based insurance programs, benefit packages as an enhancement
to financial institutions or other customer accounts or loyalty-based programs
(whether as of the date hereof or during the Non-Compete Period), anywhere in
the world in which the Affinion Group is doing business. For purposes of this
Section 5(b), the phrase “directly or indirectly, engage in” shall include any
direct or indirect ownership or profit participation interest in such
enterprise, whether as an owner, stockholder, partner, joint venturer or
otherwise, and shall include any direct or indirect participation in such
enterprise as an employee, consultant, licensor of technology or otherwise;
provided, however, that nothing in this Section 5(b) shall prohibit Executive
from being a passive owner of not more than 5% of the outstanding stock of any
class of a corporation which is publicly traded, so long as Executive has no
active participation in the business of such corporation.

(c) Non-Disclosure; Non-Use of Confidential Information. Executive shall not
disclose or use at any time, either during his employment with the Companies or
at any time thereafter, any Confidential Information of which Executive is or
becomes aware, whether or not such information is developed by him, except to
the extent that such disclosure or use is directly related to and required by
Executive’s performance in good faith of duties assigned to Executive by the
Company. Executive will take all appropriate steps to safeguard Confidential
Information in his possession and to protect it against disclosure, misuse,
espionage, loss and theft. Executive shall deliver to the Company at the
termination of his employment with the Company, or at any time the Company may
request, all memoranda, notes, plans, records, reports, computer tapes and
software and other documents and data (and copies thereof) relating to the
Confidential Information or the “Work Product” (as defined in Section 5(e)(ii))
of the business of the Affinion Group that Executive may then possess or have
under his control.

 

6



--------------------------------------------------------------------------------

(d) Proprietary Rights. Executive recognizes that the Affinion Group possesses a
proprietary interest in all Confidential Information and Work Product and has
the exclusive right and privilege to use, protect by copyright, patent or
trademark, or otherwise exploit the processes, ideas and concepts described
therein to the exclusion of Executive, except as otherwise agreed between the
Affinion Group and Executive in writing. Executive expressly agrees that any
Work Product made or developed by Executive or his agents during the course of
Executive’s employment, including any Work Product which is based on or arises
out of Work Product, shall be the property of and inure to the exclusive benefit
of the Affinion Group. Executive further agrees that all Work Product developed
by Executive (whether or not able to be protected by copyright, patent or
trademark) during the course of his employment with the Companies, or involving
the use of the time, materials or other resources of the Affinion Group, shall
be promptly disclosed to the Affinion Group and shall become the exclusive
property of the Affinion Group, and Executive shall execute and deliver any and
all documents necessary or appropriate to implement the foregoing.

(e) Certain Definitions.

(i) As used herein, the term “Confidential Information” means information that
is not generally known to the public (but for purposes of clarity, Confidential
Information shall never exclude any such information that become known to the
public because of Executive’s unauthorized disclosure) and that is used,
developed or obtained by the Affinion Group in connection with its business,
including, but not limited to, information, observations and data obtained by
Executive while employed by the Affinion Group or any predecessors thereof
(including those obtained prior to the date of the Prior Employment Agreement)
concerning (A) the business or affairs of the Affinion Group (or such
predecessors), (B) products or services, (C) fees, costs and pricing structures,
(D) designs, (E) analyses, (F) drawings, photographs and reports, (G) computer
software, including operating systems, applications and program listings,
(H) flow charts, manuals and documentation, (I) databases, (J) accounting and
business methods, (K) inventions, devices, new developments, methods and
processes, whether patentable or unpatentable and whether or not reduced to
practice, (L) customers and clients and customer or client lists, (M) other
copyrightable works, (N) all production methods, processes, technology and trade
secrets, and (O) all similar and related information in whatever form.
Confidential Information will not include any information that has been
published in a form generally available to the public (except as a result of
Executive’s unauthorized disclosure) prior to the date Executive proposes to
disclose or use such information. Confidential Information will not be deemed to
have been published or otherwise disclosed merely because individual portions of
the information have been separately published, but only if all material
features comprising such information have been published in combination.

(ii) As used herein, the term “Work Product” means all inventions, innovations,
improvements, technical information, systems, software developments, methods,
designs, analyses, drawings, reports, service marks, trademarks, trade names,
logos and all similar or related information (whether patentable or
unpatentable) that relates to the Affinion Group’s actual or anticipated
business, research and development or existing or future products

 

7



--------------------------------------------------------------------------------

or services and that are conceived, developed or made by Executive (whether or
not during usual business hours and whether or not alone or in conjunction with
any other person) while employed by the Companies (including those conceived,
developed or made prior to the date of the Prior Employment Agreement) together
with all patent applications, letters patent, trademark, trade name and service
mark applications or registrations, copyrights and reissues thereof that may be
granted for or upon any of the foregoing.

Section 6. Non-Disparagement.

During the period commencing on the Effective Date and continuing until the
third anniversary of the Executive’s termination of employment for any reason,
neither Executive nor his agents, on the one hand, nor the Companies formally,
or their respective senior executives or board of directors, on the other hand,
shall directly or indirectly issue or communicate any public statement, or
statement likely to become public, that maligns, denigrates or disparages the
other (including, in the case of communications by Executive or his agents, any
of the Companies’ officers, directors or employees). The foregoing shall not be
violated by truthful responses to legal process or governmental inquiry or by
private statements to any of the Companies’ officers, directors or employees;
provided, that in the case of Executive, such statements are made in the course
of carrying out his duties pursuant to this Agreement.

Section 7. Severance Payments.

In addition to the foregoing, and not in any way in limitation of any right or
remedy otherwise available to the Affinion Group, if Executive violates
Section 5 or Section 6 hereof, any Severance Payments then or thereafter due
from the Company to Executive shall be terminated immediately and the Company’s
obligation to pay and Executive’s right to receive such Severance Payments shall
terminate and be of no further force or effect.

Section 8. Executive’s Representations, Warranties and Covenants.

(a) Executive hereby represents and warrants to the Companies that:

(i) Executive has all requisite power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by Executive;

(ii) the execution, delivery and performance of this Agreement by Executive does
not and will not, with or without notice or the passage of time, conflict with,
breach, violate or cause a default under any agreement, contract or instrument
to which Executive is a party or any judgment, order or decree to which
Executive is subject;

(iii) Executive is not a party to or bound by any employment agreement,
consulting agreement, non-compete agreement, fee for services agreement,
confidentiality agreement or similar agreement with any other person;

(iv) upon the execution and delivery of this Agreement by the Companies and
Executive, this Agreement will be a legal, valid and binding obligation of
Executive, enforceable in accordance with its terms;

 

8



--------------------------------------------------------------------------------

(v) Executive understands that the Companies will rely upon the accuracy and
truth of the representations and warranties of Executive set forth herein and
Executive consents to such reliance; and

(vi) as of the date of execution of this Agreement, Executive is not in breach
of any of its terms, including having committed any acts that would form the
basis for a Cause termination if such act had occurred after the Effective Date.

(b) The Companies hereby represent and warrant to Executive that:

(i) the Companies have all requisite power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by the Companies;

(ii) the execution, delivery and performance of this Agreement by the Companies
does not and will not, with or without notice or the passage of time, conflict
with, breach, violate or cause a default under any agreement, contract or
instrument to which the Companies are a party or any judgment, order or decree
to which the Companies are subject;

(iii) upon the execution and delivery of this Agreement by the Companies and
Executive, this Agreement will be a legal, valid and binding obligation of the
Companies, enforceable in accordance with its terms; and

(iv) the Companies understand that Executive will rely upon the accuracy and
truth of the representations and warranties of the Companies set forth herein
and the Companies consent to such reliance.

Section 9. Indemnification.

The Company shall secure directors’ and officers’ liability insurance for the
benefit of Executive on terms at least equal to those applicable to the other
directors and officers of the Company (which insurance, for Executive, shall
provide for advancement of defense costs) and shall indemnify Executive to the
maximum extent permitted under the General Corporate Law of Delaware.

Section 10. General Provisions.

(a) Severability. It is the desire and intent of the Parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable under any present or future law, and if the rights and obligations
of any party under this Agreement will not be materially and adversely affected
thereby, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction;
furthermore, in lieu of such invalid or unenforceable provision there will be
added automatically as a part of this Agreement, a legal, valid and enforceable
provision as similar in terms to such invalid or unenforceable provision as may
be

 

9



--------------------------------------------------------------------------------

possible. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

(b) Entire Agreement and Effectiveness. Executive hereby acknowledges and agrees
that the Prior Employment Agreement shall terminate as of immediately prior to
the Effective Date, Executive shall have no further rights thereunder and the
Companies shall have no further obligations thereunder. Effective as of the
Effective Date, this Agreement embodies the complete agreement and understanding
among the Parties hereto with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or among the Parties, written or oral, which may have related to the subject
matter hereof in any way (including, without limitation, any other employment,
severance or change-in-control agreement or understanding but excluding the
Management Investor Rights Agreement dated October 17, 2005 and any stock
options or equity awards granted under any equity compensation plans maintained
by the Company).

(c) Successors and Assigns.

(i) This Agreement is personal to Executive and without the prior written
consent of the Companies shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

(ii) This Agreement shall inure to the benefit of and be binding upon the
Companies and their respective successors and assigns. The Companies will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Companies to assume expressly and agree to perform this Agreement
in the same manner and to the same extent that the Companies would be required
to perform it if no such succession had taken place. As used in this Agreement,
“Companies” shall mean the Companies as hereinbefore defined and any successor
to their business and/or assets as aforesaid that assumes and agrees to perform
this Agreement by operation of law, or otherwise.

(d) Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE
OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER
THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE
INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.

 

10



--------------------------------------------------------------------------------

(e) Enforcement.

(i) Arbitration. Except for disputes arising under Sections 5 and 6 of this
Agreement (including, without limitation, any claim for injunctive relief), any
controversy, dispute or claim arising out of or relating to this Agreement, or
its interpretation, application, implementation, breach or enforcement which the
Parties are unable to resolve by mutual agreement, shall be settled by
submission by either Executive or the Companies of the controversy, claim or
dispute to binding arbitration in New York (unless the Parties agree in writing
to a different location), before a single arbitrator in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association then
in effect. In any such arbitration proceeding the Parties agree to provide all
discovery deemed necessary by the arbitrator. The decision and award made by the
arbitrator shall be final, binding and conclusive on all Parties hereto for all
purposes, and judgment may be entered thereon in any court having jurisdiction
thereof. Each party shall bear its or his costs and expenses in any such
arbitration and one-half of the arbitrator’s fees and costs; provided, however,
that the arbitrator shall have the discretion to award the prevailing party
reimbursement of its or his reasonable attorney’s fees and costs.

(ii) Remedies. All remedies hereunder are cumulative, are in addition to any
other remedies provided for by law and may, to the extent permitted by law, be
exercised concurrently or separately, and the exercise of any one remedy shall
not be deemed to be an election of such remedy or to preclude the exercise of
any other remedy.

(iii) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.

(f) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Companies and Executive and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall be construed as a waiver of such provisions or affect the
validity, binding effect or enforceability of this Agreement or any provision
hereof.

(g) Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
days after deposit in the U.S. mail and one day after deposit for overnight
delivery with a reputable overnight courier service.

If to the Companies, to:

Affinion Group Holdings, Inc.

100 Connecticut Avenue

Norwalk, CT 06850

Facsimile: (203) 956-1206

Attention: General Counsel

 

11



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP

590 Madison Avenue

New York, NY 10022

Facsimile: (212) 872-1002

Attention: Adam Weinstein, Esq.

If to Executive, to:

Executive’s home address most recently on file with the Company.

(h) Withholdings Taxes. The Company may withhold from any amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

(i) Survival of Representations, Warranties and Agreements. All representations,
warranties and agreements contained herein shall survive the consummation of the
transactions contemplated hereby indefinitely.

(j) Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
All references to a “Section” in this Agreement are to a section of the
Agreement unless otherwise noted.

(k) Construction. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.

(l) Code Section 409A. If any payments of compensation or benefits due to
Executive hereunder could cause the application of an accelerated or additional
tax under Section 409A of the Code, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant with
Section 409A of the Code; otherwise, such payment or other benefits shall be
restructured, to the extent possible, in a manner, determined by the Company and
reasonably acceptable to Executive, that does not cause such an accelerated or
additional tax.

(m) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

[SIGNATURE PAGE FOLLOWS]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.

 

AFFINION GROUP HOLDINGS, INC. By:  

/s/ Nathaniel J. Lipman

Name:   Nathaniel J. Lipman Title:   President and CEO AFFINION GROUP, INC. By:
 

/s/ Nathaniel J. Lipman

Name:   Nathaniel J. Lipman Title:   President and CEO THOMAS A. WILLIAMS
Signature:  

/s/ Thomas A. Williams

 

13



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

1. Termination of Employment. Thomas A. Williams (“Executive”) acknowledges that
his last day of employment with Affinion Group Holdings, Inc. (together with
Affinion Group, Inc., the “Company”) is                      (the “Termination
Date”).

2. Full Release. For the consideration set forth in the Employment Agreement, by
and between the Company and Executive, dated as of September 28, 2007 (the
“Employment Agreement”) and for other fair and valuable consideration therefore,
Executive, for himself, his heirs, executors, administrators, successors and
assigns (hereinafter collectively referred to as the “Releasors”), hereby fully
releases and discharges the Company, its parents, subsidiaries, affiliates,
insurers, successors, and assigns, and their respective officers, directors,
officers, employees, and agents (all such persons, firms, corporations and
entities being deemed beneficiaries hereof and are referred to herein as the
“Company Entities”) from any and all actions, causes of action, claims,
obligations, costs, losses, liabilities, damages and demands of whatsoever
character, whether or not known, suspected or claimed, which the Releasors have,
from the beginning of time through the date of this General Release, against the
Company Entities arising out of or in any way related to Executive’s employment
or termination of his employment; provided, however, that this shall not be a
release with respect to any amounts and benefits owed to Executive pursuant to
the Employment Agreement upon termination of employment, employee benefit plans
of the Company, or Executive’s right to indemnification and directors and
officers insurance as provided in Section 9 of the Employment Agreement.

3. Waiver of Rights Under Other Statutes. Executive understands that this
General Release waives all claims and rights Executive may have under certain
federal, state and local statutory and regulatory laws, as each may be amended
from time to time, including but not limited to, the Age Discrimination in
Employment Act (including the Older Workers Benefit Protection Act) (“ADEA”),
Title VII of the Civil Rights Act; the Employee Retirement Income Security Act
of 1974; the Equal Pay Act; the Rehabilitation Act of 1973; the Americans with
Disabilities Act; the Worker Adjustment and Retraining Notification Act; the
Connecticut Fair Employment Practices Act; and all other statutes, regulations,
common law, and other laws in any and all jurisdictions (including, but not
limited to, Connecticut) that in any way relate to Executive’s employment or the
termination of his employment.

4. Informed and Voluntary Signature. No promise or inducement has been made
other than those set forth in this General Release. This General Release is
executed by Executive without reliance on any representation by Company or any
of its agents. Executive states that that he is fully competent to manage his
business affairs and understands that he may be waiving legal rights by signing
this General Release. Executive hereby acknowledges that he has carefully read
this General Release and has had the opportunity to thoroughly discuss the terms
of this General Release with legal counsel of his choosing. Executive hereby
acknowledges that he fully understands the terms of this General Release and its
final and binding effect and that he affixes his signature hereto voluntarily
and of his own free will.

 

1



--------------------------------------------------------------------------------

5. Waiver of Rights Under the Age Discrimination Act. Executive understands that
this General Release, and the release contained herein, waives all of his claims
and rights under the ADEA. The waiver of Executive’s rights under the ADEA does
not extend to claims or rights that might arise after the date this General
Release is executed. The monies to be paid to Executive are in addition to any
sums to which Executive would be entitled without signing this General Release.
For a period of seven (7) days following execution of this General Release,
Executive may revoke the terms of this General Release by a written document
received by the General Counsel of the Company no later than 11:59 p.m. of the
seventh day following Executive’s execution of this General Release. This
General Release will not be effective until said revocation period has expired.
Executive acknowledges that he has been given up to [21/45]1 days to decide
whether to sign this General Release. Executive has been advised to consult with
an attorney prior to executing this General Release and has been given a full
and fair opportunity to do so.

6. Miscellaneous.

(a) This General Release shall be governed in all respects by the laws of the
State of Connecticut without regard to the principles of conflict of law.

(b) In the event that any one or more of the provisions of this General Release
is held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby. Moreover, if any one or more of the provisions contained in
this General Release is held to be excessively broad as to duration, scope,
activity or subject, such provisions will be construed by limiting and reducing
them so as to be enforceable to the maximum extent compatible with applicable
law.

(c) This General Release may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

(d) The paragraph headings used in this General Release are included solely for
convenience and shall not affect or be used in connection with the
interpretation of this General Release.

(e) This General Release and the Employment Agreement represent the entire
agreement between the parties with respect to the subject matter hereto and may
not be amended except in a writing signed by the Company and Executive. If any
dispute should arise under this General Release, it shall be settled in
accordance with the terms of the Employment Agreement.

(f) This General Release shall be binding on the executors, heirs,
administrators, successors and assigns of Executive and the successors and
assigns of Company and shall inure to the benefit of the respective executors,
heirs, administrators, successors and assigns of the Company Entities and the
Releasors.

--------------------------------------------------------------------------------

1 Insert 45 days in the event of a layoff of two or more employees.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this General Release on
this      day of                     .

 

AFFINION GROUP HOLDINGS, INC. By:  

 

Name:   Title:   AFFINION GROUP, INC. By:  

 

Name:   Title:   THOMAS A. WILLIAMS Signature:  

 

 

3